DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. The Action is responsive to the Application filed August 6, 2020.
3. Claims 1-20 are pending and rejected, in which claims 1, 10 and 17 are independent. 
Response to Arguments
4. Applicant's arguments filed 11/17/2021 have been fully considered. Please refer to below discussions for the Examiner’s responses to the arguments.
4.1. The rejections made to Claims 1, 5-6, 8-10 and 13-20 under 35 U.S.C. 112(b) is hereby withdrawn as a necessity to the amendments made to the claims.
4.1. The Applicant argued that “”claim 1 has been amended to recite in part "generating, by the one or more computing devices, a modification to be made in the second variable dependency schema based on the first definition of the relationship between the first and second variable and a value of a strength of the relationship between the first and second variable in the first variable dependency schema."
Dingman and Felsted, when taken alone or in combination, do not teach or suggest this feature.
Dingman is directed to creating and displaying schema maps. (Dingman, Abstract).

Felsted does not cure the deficiencies of Dingman. Felsted is directed to migrating data from one database to another. (Felsted, Abstract). However, like Dingman, Felsted does not teach or suggest generating a modification to be made in the second variable dependency schema based on "a value of a strength of the relationship between the first and second variable in the first variable dependency schema," as recited by claim 1, as amended.””
Concerning the subject matter of “"generating, by the one or more computing devices, a modification to be made in the second variable dependency schema based on the first definition of the relationship between the first and second variable”, The Applicant cited Felsted on creating and comparing object class and attribute records for the source and destination schemas and determining modifying destination schema to be compatible with the source schema based on the respective difference of the comparison. The Applicant did not seem finding fact or legal conclusion of obviousness in error allegedly.

Claim Rejections - 35 USC § 103
5. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37CPR 

5.1. Claims 1-2, 5-6, 9-11, 14, 16-17 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over 
Dingman et al.: "DATA TRANSFORMATION SYSTEM, GRAPHICAL MAPPING TOOL AND METHOD FOR CREATING A SCHEMA MAP", (U.S. Patent 10127250 B2, filed July 7, 2016 and issued November 13, 2018, hereafter "Dingman"), in view of
Felsted et al.: "SYSTEM, METHOD AND COMPUTER PROGRAM PRODUCT FOR MIGRATING DATA FROM ONE DATABASE TO ANOTHER DATABASE", (U.S. Patent 6915287 B1, filed December 13, 2001 and issued July 5, 2005, hereafter "Felsted") and further in view of 
KLEIN et al.: "SYSTEM AND METHOD FOR CREATING A SIMULATION MODEL VIA CROWDSOURCING", (U.S. Patent Application Publication US 20150339415 A1, filed 2014-05-21 and published 2015-11-26, hereafter "KLEIN").

As per claim 1, Dingman teaches a method comprising:
extracting, by one or more computing devices, a first variable dependency schema from a first model and a second variable dependency schema from a second model (See col. 6, lines 24-30 and 41-46, a main map window comprising a source schema region adapted for: displaying a graphical representation of a primary source accessing a pop-up map window from the main map window, and creating a mapping between the primary source schema and an intermediate target schema within a mapping region of the pop-up map window by drawing links between the source nodes and the intermediate target nodes. Here the primary source schema teaches the first variable dependency schema from a first model, the intermediate target schema the second and the nodes the variables), 
wherein the first variable dependency schema including a first definition of a relationship between a first variable and a second variable (See col. 5, lines 58-60, col. 6, lines 24-30 and 41-46, and col. 28, lines 58-59, creating a mapping between the primary source schema and an intermediate target schema by drawing links between the source nodes and, connecting a source record node of the primary source schema to an intermediate record node of the first intermediate target schema).
Dingman does not explicitly teach comparing, by one or more computing devices, the first variable dependency schema and the second variable dependency schema.
On the other hand, as an analogous art on maintaining conformity of destination schema to source schema, Felsted teaches comparing, by one or more computing devices, the first variable dependency schema and the second variable dependency schema (See col. 2, lines 11-12, a tool compares the source schema with the destination schema).
It would have been obvious to one having ordinary skill in the art at the time of 
Dingman in view of Felsted further teaches the following:
generating, by the one or more computing devices, a modification to be made in the second variable dependency schema based on the first definition of the relationship between the first and second variable (See Felsted: col. 2, lines 11-62, creating and comparing lists of object class records and attribute records, respectively, for the source and destination schemas and determining whether the destination schema needs to be modified in order to be compatible with the source schema based on the respective difference of the lists. Here the lists on which modification of destination is determined needed teaches the modification generated).
However, Dingman in view of Felsted does not explicitly teach a value of a strength of the relationship between the first and second variable in the first variable dependency schema.
in the first variable dependency schema (See [0006], producing quantitative values for the strengths of causal relationships between variables in the descriptive models, resulting in unbiased distributions of estimated values for each relationship, and enabling the models to be processed).
It would have been obvious to one having ordinary skill in the art at the time of the applicant's application was filed to combine KLEIN's teaching with Dingman in view of Felsted reference because KLEIN is dedicated to transforming causal descriptive models into digital computer simulation models, Felsted is dedicated to migration of data from a source database to a destination database whose schemas are different, Dingman is dedicated to schema mapping language and graphical mapping tool for an event-driven data transformation system, and the further combined teaching would have enabled Dingman in view of Felsted to build simulation models for performing data mapping by improved mapping tools.
Dingman in view of Felsted and further in view of KLEIN further teaches the following:
outputting, by the one or more computing devices, the modification to the second variable dependency schema (See Felsted: col. 2, lines 11-62, the destination schema is modified based on the determining of incompatibilities of the destination 

As per claim 2, Dingman in view of Felsted and further in view of KLEIN teaches the method of claim 1, further comprising identifying, by the one or more computing devices, the first variable based on a dependency of the first variable on the second variable (See Dingman: col. 5, lines 58-60, connecting a source record node of the primary source schema to an intermediate record node of the first intermediate target schema. Connecting two schemas suggesting identifying the schema prior to the connecting).

As per claim 5, Dingman in view of Felsted and further in view of KLEIN teaches the method of claim 1, further comprising:
modifying, by the one or more computing devices, the second variable dependency schema based on the modification (See Dingman: Fig. 21A, col. 46, line 65 -  col. 47, line 3, once the source and target schema regions 410 of the map are populated with one or more source and target schemas , mapping is accomplished by drawing graphical links between elements of the source and target schemas in the mapping region 420; and Felsted: col. 2, lines 11-62, creating and comparing lists of object class records and attribute records, respectively, for the source and destination schemas and 
regenerating, by the one or more computing devices, the second model using the modified second variable dependency schema (See Felsted: col. 2, lines 11-62, creating and comparing lists of object class records and attribute records, respectively, for the source and destination schemas and determining whether the destination schema needs to be modified in order to be compatible with the source schema based on the respective difference of the lists. Here the lists on which modification of destination is determined needed teaches the modification generated);
outputting, by the one or more computing devices, the regenerated second model (See Felsted: col. 2, lines 11-62, the destination schema is modified based on the determining of incompatibilities of the destination schema to the source schema. Modifying the destination schema teaches outputting the modification to the second variable dependency schema).

As per claim 6, Dingman in view of Felsted and further in view of KLEIN teaches the method of claim 5, further comprising:


As per claim 9, Dingman in view of Felsted and further in view of KLEIN teaches the method of claim 1, further comprising
determining, by the one more computing devices, the second variable is absent from the second variable dependency schema, wherein the modification includes adding the second variable in the second variable dependency schema and defining the relationship between the first and second variables in the second variable dependency schema (See Dingman: col. 44, lines 40-60, a schema map may include multiple sources in the source schema region of the main map window. For example, a schema map may include one or more "secondary sources" in addition to a primary source mentioned above. These secondary sources may include one or more constant variables and/or intermediate targets, such as a row set, a dynamic lookup table or a static lookup table. 

As per claims 10-11, 14 and 16, the claims recite a system comprising a memory and a processor coupled to the memory, the processor (See Dingman: col. 68, claim 11, computer-readable instructions, which are stored on a non-transitory computer-readable storage medium and executed on a processor) configured to perform the steps of the methods as recited in claims 1-2, 6 and 9 and rejected above, respectively, as being unpatentable over Dingman in view of Felsted and further in view of KLEIN.
Therefore, claims 10-11, 14 and 16 are rejected along the same rationale that rejected the claims 1-2, 6 and 9, respectively.


Therefore, claims 17 and 20 are rejected along the same rationale that rejected the claims 1 and 9, respectively.

5.2. Claims 3-4, 7-8, 12-13, 15, 18, and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over 
Dingman, in view of Felsted and further in view of KLEIN, as applied to claims 1-2, 5-6, 9-11, 14, 16-17 and 20 above, and further in view of
Breiter et al.: " SYSTEMS AND RELATED METHODS FOR UPDATING ATTRIBUTES OF NODES AND LINKS IN A HIERARCHICAL DATA STRUCTURE ", (U.S. Patent Application Publication 20190340272 A1, filed May 2, 2018 and published November 7, 2019, hereafter "Breiter").

Dingman, in view of Felsted and further in view of KLEIN, does not explicitly teach determining a value lower than a threshold value. 
However, Breiter teaches the method of claim 1, further comprising determining, by the one or more computing devices, the value of the strength of the relationship is lower than a threshold value (See [0040] and [0061], an "attribute" means a field or a table in a database and a node of a tree-structure may have one or more attributes, for example, a node may correspond to a record and have the attribute of that record as well as comprise one or more data fields, each an attribute; and only qualifying attributes are used to update the dependent attribute and/or the attribute of a link node. For example, only attributes having a value above a threshold or coming from a qualifying node might be used. Here attributes having values below threshold values are not used to update the dependent attribute and/or the attribute of a link node).
It would have been obvious to one having ordinary skill in the art at the time of the applicant's application was filed to combine Breiter 's teaching with Dingman in view of Felsted and further in view of KLEIN reference because Breiter is dedicated to processing hierarchical data structures having nodes with dependent-attributes using 

As per claim 4, Dingman in view of Felsted and further in view of KLEIN and Breiter teaches the method of claim 1, wherein the relationship of the first and second variables are used to generate the first model (See Dingman: col. 27, lines 64-67, links are used to describe the relationships between the nodes in the source and target schemas (data links) and to control the transformation process (control links); and Breiter: [0051], tree-structure may include various links that define relationships between nodes).

As per claim 7, Dingman in view of Felsted and further in view of KLEIN and Breiter teaches the method of claim 1, further comprising identifying, by the one or more computing devices, a type of the relationship between the first and second variables (See Breiter: [0039], if the tree-structure has more than one node, then the 
wherein the type of relationship includes an influencer or a slicer (See Breiter: [0039], the subtree corresponding to the root node is the entire tree-structure T, and each node is the root node of the subtree it determines. Here the nodes under a root node are interpreted the slicer).

As per claim 8, Dingman in view of Felsted and further in view of KLEIN and Breiter teaches the method of claim 7, wherein the modification includes removing the second variable from the second variable dependency schema or changing the type of relationship (See Dingman: col. 48, lines 1-4, the delete button 464 is used for deleting one or more links. The delete button 464 is disabled until a particular link is selected, 

As per claims 12-13 and 15, the claims recite a system comprising a memory and a processor coupled to the memory, the processor (See Dingman: col. 68, claim 11, computer-readable instructions, which are stored on a non-transitory computer-readable storage medium and executed on a processor) configured to perform the steps of the methods as recited in claims 3-4 and 8 and rejected above, respectively, as being unpatentable over Dingman in view of Felsted and further in view of KLEIN and Breiter.
Therefore, claims 12-13 and 15 are rejected along the same rationale that rejected the claims 3-4 and 8, respectively.

As per claims 18 and 19, the claims recite a non-transitory computer-readable medium having instructions stored thereon, execution of which, by one or more processors of a device, cause the one or more processors to perform operations (See Dingman: col. 68, claim 11, computer-readable instructions, which are stored on a non-transitory computer-readable storage medium and executed on a processor) comprising the steps of the methods as recited in claims 4 and 8 and rejected above, respectively, 
Therefore, claims 18 and 19 are rejected along the same rationale that rejected the claims 4 and 8, respectively.
References
6.1. The prior art made of record:
A. U.S. Patent US-10127250-B2.
B. U.S. Patent US-6915287-B1.
C. U.S. Patent Application Publication US-20190340272-A1.
D. U.S. Patent Application Publication US-20150339415-A1.
6.2. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Conclusion
7.1.THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
7.2. Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
7.3. In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Contact Information
8. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hours.
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's Supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for Page 13 Published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http: “//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
KUEN S LU  /Kuen S Lu/
Art Unit 2156
Primary Patent Examiner
February 17, 2022